Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach, either alone or in combination, a virtual general purpose input/output (GPIO) finite state machine configured to transform the plurality of hardware signals to a virtual GPIO payload; and an I3C communication block configured to transmit the virtual GPIO payload to the external device through a serial data line and a serial clock line; and a management block configured to: in a normal mode of the semiconductor integrated circuit, provide a main clock to the hardware function block, the virtual GPIO finite state machine, and the I3C communication block, and in a sleep mode of the semiconductor integrated circuit, block the main clock and provide a first clock to the virtual GPIO finite state machine and the I3C communication block, such that the sleep mode of the semiconductor integrated circuit is maintained, in response to a level of the serial data line, the virtual GPIO finite state machine and the I3C communication block wake up in response to the first clock, the I3C communication block that wakes up is further configured to receive data from the external device through the serial data line and the serial clock line, based on an in-band-interrupt manner, and the management block is further configured to provide the main clock to the central processing unit and the hardware function block such that the semiconductor integrated circuit wakes-up in response to an external interrupt signal in the received data, as recited in claim 1 and similarly in claims 14 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/Primary Examiner, Art Unit 2187